4 N.Y.3d 818 (2005)
In the Matter of ANGEL MORALES, Appellant,
v.
NEW YORK STATE DIVISION OF PAROLE, Respondent.
Court of Appeals of the State of New York.
Submitted February 28, 2005.
Decided March 29, 2005.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, Third Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).